DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 10/09/2020 is accepted and entered. Applicant’s amendments to the drawings have overcome the previous drawing objections and the objections have been withdrawn. Applicant’s amendment to the claims have overcome the previous 112 rejection and the rejection has been withdrawn.
Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive.
Applicant argues that the combination of Defemme/Heidenreich does not teach or reasonably disclose the interface membrane comprises biocidal metal cations, nor that the porous insert is composed of a material containing negatively charged sites capable of attracting biocidal metal cations originating from said membrane. Applicant argues that a reasonable expectation of success is lacking for the combination of Defemme/Heidenreich because they function in different manners and the special nature of the filter of Defemme. However, ¶ [0029] of Defemme states that the membrane is conventional and has been given a basic hydrophilic property. One of ordinary skill in the art would find it obvious to modify a conventional membrane to comprise biocidal metal cations to impart a known antibacterial property to the membrane. Additionally, the membrane of Defemme is not replaced with the membrane of Heidenreich; instead, only the biocidal metal cations from Heidenreich are added to 
Applicant argues that Heidenreich is not directed to a bottle intended to dispense drops of ophthalmic solutions. However, ¶ [0014] of Heidenreich states that the filters of the invention can be used for “filtering fluids for the pharmaceutical industry” as well as “filtering fluids for medical applications”. Therefore, one of ordinary skill in the art would be motivated to look to Heidenreich for improvements that could be made on Defemme.
Applicant also argues that the combination of Defemme/Heidenreich would not necessarily retain the important property of precise dosing. However, Defemme indicates in ¶ [0016] that the precise dosing is achieved “because of the particular structure of the seat of the insert placed in the neck of the reservoir and containing the flow-regulating microporous pad.” Here, Defemme is talking about the physical structure of the rest of the dispensing head, and how the spaces between parts allows for flow and any created bubbles to pop. The hydrophilic and hydrophobic sections of the membrane also play an important role. Applicant is arguing that substituting the membrane of Defemme for the filter of Heidenreich would not work; however, the biocidal cations of Heidenreich are merely added to the existing membrane of 
Applicant also argues that the particles of Heidenreich can be silver (metal), silver, or silver/zinc zeolite, and that these silver particles do not correspond to the silver ions referred to in the claims. However, one of ordinary skill in the art would understand that at least some silver cations would be present where elemental silver of any kind is used. Applicant further argues that the filter of Heidenreich has a pore structure adapted to physically capture the silver particles, rather than attract them by charge. However, the claims merely state that the insert has negatively charged sites “capable of attracting biocidal metal cations originating from said membrane.” Since the combination of Defemme/Heidenreich has an insert with negatively charged sites, the insert is fully capable of attracting silver cations. 
Applicant did not specifically argue the dependent claims.
Claim Objections
Claim 1 is objected to because the language “during operation dispensing a dose of liquid” is grammatically incorrect.
Claim 13 is objected to because the language “part of the and to distribute” should read “part of the membrane and to distribute”.
Claim 14 is objected to because the language “said participates in the organization” should read “said insert participates in the organization”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-7, 9-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Defemme et al (US 2012/0310185) in view of Heidenreich et al (US 2013/0264277).
Regarding Claims 1-3, Defemme discloses a device (combination of end-piece 5 and insert 4, Fig. 1) capable of dispensing an aqueous liquid, by doses spaced out over time (¶ [0047]), comprising a closed upstream space accommodating a liquid or reservoir (2, Fig. 1) to an open downstream space (opening of tip 5, Fig. 1) via a capillary channel (longitudinal channel in tip 5, Fig. 1) opening to ambient air (as seen in Fig. 1), a partially hydrophilic and partially hydrophobic (¶ [0004, 0029]) interface membrane (7, Fig. 1) and being a filtration material (¶ [0004, 0035]), whereby, in operation, during each operation dispensing a dose of liquid, the flows of air and of liquid circulate alternately in the capillary channel and a back flow of non-expelled remaining liquid takes place (¶ [0004, 0016]), and said device (end-piece 5 and insert 4, Fig. 1) further comprising a porous insert or pad (8, Fig. 1, ¶ [0050]) permeable both to liquid and to air (¶ [0022]), which is arranged upstream of the membrane (7, Fig. 1) on the path of the fluids (¶ [0013]; the location of the membrane with respect to the porous pad is the same in both the instant application and Defemme).
Defemme is silent whether the interface membrane comprises biocidal metal cations, and where the porous insert is made of a material containing negatively 
Heidenreich teaches an antimicrobial filter for liquid delivery devices, thus being in the same field of endeavor, with an interface membrane or fibrous porous medium comprising biocidal metal cations comprising silver cations supported by zeolite mineral macromolecules (¶ [0011, 0018, 0021]; silver zeolite is a material that has silver cations bonded to the zeolite material) and a porous insert or porous membrane which is made of a material containing negatively charged sites capable of attracting biocidal metal cations originating from said membrane (¶ [0004-0005, 0011, 0045]; since silver zeolite contains silver cations, and the porous membrane is made of a material capable of capturing any leached silver, the porous membrane would be modified to have a negative charge to attract the positive silver ions) to prevent leached silver ions from coming into contact with a patient (¶ [0004-0005, 0014]),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Defemme to include a biocidal metal cation such as silver cations supported by zeolite mineral macromolecules, and the porous insert is made of a material containing negative charged sites capable of attracting biocidal metal cations originating from the membrane so as to prevent leached silver ions from coming into contact with a patient (as motivated by Heidenreich ¶ [0004-0005, 0014]).
Claim 5, Defemme/Heidenreich is silent whether said porous insert has a volumetric mass density comprised between 0.2 and 0.8 g.cm3.
However, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP § 2144.05). Therefore, one of ordinary skill in the art would have found it obvious to modify the volumetric mass density of the porous insert of Defemme/Heidenreich to result in the optimum fluid handling properties.
Regarding Claims 6 and 19, Defemme further discloses said insert (8, Fig. 1) is based on a polyolefin polymer such as polyethylene (¶ [0024]).
Regarding Claim 7, Defemme further discloses the insert (8, Fig. 1) is constituted by a compacted material (¶ [0028]).
Defemme is silent whether the material is a fibrous material. 
Heidenreich teaches the insert is a fibrous material (¶ [0011, 0021]).
Therefore, it would have been obvious to simply substitute the generic polyethylene of Defemme for fibrous polyethylene, as taught to have been known in the art by Heidenreich (¶ [0011, 0021]).
Regarding Claim 9, Defemme further discloses the material constituting said membrane (7, Fig. 1) has a pore diameter of  0.1 to 1 micrometer (¶ [0029]).
Regarding Claim 10, Defemme is silent whether the material constituting said membrane has an average pore diameter of 0.4 to 0.8 micrometers.
Heidenreich teaches a membrane with an average pore diameter between 0.4 and 0.8 micrometers (¶ [0035]) to allow for the passage of the materials of interest through the membrane (¶ [0034]).

Regarding Claims 11 and 20, Defemme is silent whether the capillary channel is formed within a material incorporating biocidal metal cations borne by mineral macromolecules.
Heidenreich teaches using materials incorporating biocidal metal cations borne by mineral macromolecules as an antimicrobial substance (¶ [0015, 0018]).
Therefore, it would have been obvious to modify the tip of Defemme to include a material incorporating biocidal metal cations borne by mineral macromolecules to provide an antimicrobial activity (as motivated by Heidenreich ¶ [0015]) to the tip of the dropper in case the dropper comes into contact with the eye of the user.
Regarding Claim 12, Defemme further discloses a sterile packaging bottle capable of dispensing an aqueous liquid in doses spaced out over time, by expulsion of a dose of liquid out of the bottle and entry of outside air in compensation (¶ [0046]), said sterile packaging bottle comprising a device for dispensing (combination of end-piece 5 and insert 4, Fig. 1) said liquid constituted according to Claim 1, said insert (8, Fig. 1) of which is mounted as a non-sealing closure of the inside of the bottle or reservoir (2, Fig. 1), said closed space then being inside the bottle (2, Fig. 1).
Regarding Claims 13 and 21, Defemme further discloses the bottle having a wall that can be reversibly elastically deformed, in order to ensure the entry of outside air compensating for any dose of liquid expelled from the bottle as well as the back flow through said device (combination of end-piece 5 and insert 4, Fig. 1) of any non-Claim 14, Defemme further discloses said insert (8, Fig. 1) participates in the organization of the circulation of the fluids by constituting a flow regulator (¶ [0049]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Defemme et al (US 2012/0310185) in view of Heidenreich et al (US 2013/0264277) further in view of Kimura et al (US 2014/0356767).
Regarding Claim 4, Defemme/Heidenreich is silent whether said negatively charged sites capable of attracting biocidal metal cations are anionic carboxyl groups.
Kimura teaches a cellulose surface intended to attract and interface with metallic ions, thus being in the same field of endeavor of an ionic scavenger material, which is treated to have anionic carboxyl groups on the surface of the cellulose (¶ [0069]) to 
Therefore, it would have been obvious to modify the porous insert of Defemme/Heidenreich to have the negatively charged sites be anionic carboxyl groups to allow for a dense deposition of the cationic silver on the porous insert (as motivated  by Kimura ¶ [0069]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Defemme et al (US 2012/0310185) in view of Heidenreich et al (US 2013/0264277) further in view of Ettrich et al (US 2011/0212326).
Regarding Claim 8, Defemme is silent whether said negatively charged sites capable of attracting biocidal metal cations result from irradiation of the porous insert with rays of the beta or gamma type in the presence of oxygen.
Heidenreich teaches that the porous insert can be modified to obtain a negative charge through irradiation (¶ [0045]) and that these modifications were known in the art and therefore obvious to one of ordinary skill.
Defemme/Heidenreich is silent whether the irradiation is performed with beta or gamma rays in the presence of oxygen.
Ettrich teaches surface modification to achieve a negative charge can be obtained by irradiation with beta rays (¶ [0049]). Ettrich does not specify performing this irradiation in a vacuum or in an anaerobic environment, it can be assumed that oxygen will be present, since oxygen is present in air.
Therefore, one of ordinary skill in the art would have found it obvious to modify the porous insert of Defemme/Heidenreich to perform the irradiation with beta rays in .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781